Case 1:20-cv-01038-JDT-cgc Document 12 Filed 10/30/20 Page 1 of 2                        PageID 49




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

KEVIN WATKINS, III,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-1038-JDT-cgc
                                                  )
JACKSON POLICE DEPARTMENT,                        )
ET AL.,                                           )
                                                  )
       Defendants.                                )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On October 7, 2020, the Court issued an order dismissing Plaintiff Kevin Watkins, III’s

pro se complaint and granting leave to file an amended complaint. (ECF No. 10.) Watkins was

warned that if he failed to file an amended complaint within twenty-one days, the Court would

dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

(Id. at PageID 46-47.)

       A copy of the Court’s October 7 order was sent to Watkins at his address of record but was

returned undeliverable on October 27, 2020. (ECF No. 11.) Watkins also has not filed an amended

complaint, and the time within which to do so has expired. Therefore, this case is DISMISSED

with prejudice in its entirety, and judgment will be entered in accordance with the October 7, 2020,

order dismissing the original complaint for failure to state a claim on which relief may be granted.

Watkins is assessed his first strike under § 1915(g). This strike shall take effect when judgment is

entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
Case 1:20-cv-01038-JDT-cgc Document 12 Filed 10/30/20 Page 2 of 2                    PageID 50




       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Watkins would not be taken in good faith. Leave

to appeal in forma pauperis is DENIED.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                2
